Citation Nr: 1607819	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 23, 2011.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD between April 23, 2011, and November 23, 2014.

3.  Entitlement to an initial rating in excess of 70 percent for PTSD from November 24, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He has a Combat Infantryman Badge among his other awards and decorations.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic files.

The Veteran testified at a January 2011 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

In March 2011 and May 2014, the Board remanded the claim for further development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 30 percent for PTSD prior to April 23, 2011; an initial rating in excess of 50 percent between April 23, 2011, and November 23, 2014; and an initial rating in excess of 70 percent from November 24, 2014.  A remand is necessary to ensure compliance with the Board's May 2014 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

In the May 2014 remand, the Board directed the VA examiner to "[a]ssign the Veteran's PTSD a numerical code under the Global Assessment of Functioning (GAF) Scale consistent with the criteria in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Discuss how the GAF relates to previous ones ranging from 43 to 55."  The November 2014 VA examiner did not assign a GAF score or discuss how it related to previous GAF scores.  

Further, in the May 2014 remand, the Board instructed the VA examiner to set out and explain in detail any "significant psychiatric symptoms that can be dissociated from PTSD."  The November 2014 VA examiner indicated no other mental disorders have been diagnosed.  In an April 2011 VA examination, however, the Veteran was diagnosed with PTSD, alcohol abuse, and major depressive disorder.  VA treatment records also indicate some positive tests for depression.  See, e.g., June 2010 VA Treatment Records.  The November 2014 VA examiner did not address these additional diagnoses.  

The record also contains a December 2014 VA deferred rating indicating the November 2014 VA examination results were incomplete for failing to provide a GAF score and discussing how it relates to previous GAF scores, and for failing to discuss significant psychiatric symptoms that can be dissociated from PTSD.  It does not appear that corrective actions were taken, and the appeal was returned to the Board for further appellate consideration.  A remand is needed to ensure compliance with these previous Board instructions.

Any outstanding, relevant treatment records should also be obtained.



Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning hearing loss.  All attempts to obtain records should be documented in the claims folder.  Appellant's assistance in identifying and obtaining records should be solicited as needed.

2.  After any additional documents are obtained and associated with the claims file, forward the claims folder to an appropriate VA examiner to provide a description of all symptoms associated with PTSD and the corresponding occupational and social impairment.  The examiner must be provided access to the appellant's claims folder, to include access to his VBMS and Virtual VA files.  The examiner should indicate in the opinion that all pertinent records were reviewed.
The examiner is also asked to:

(a)  Assign the Veteran's PTSD a numerical code under the Global Assessment of Functioning (GAF) Scale consistent with the criteria in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Discuss how the GAF relates to previous ones ranging from 43 to 55. 

(b)  Set out and explain in detail any significant psychiatric symptoms that can be dissociated from PTSD.  The examiner must address the Veteran's previous diagnoses of alcohol abuse and major depressive disorder.  See, e.g., April 2011 VA Examination.

If the examiner determines that an examination is necessary in order to provide the requested information, then one should be scheduled.  A complete rationale must be provided for any opinion offered.

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




